DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 9, 2022 has been entered.

REASONS FOR ALLOWANCE
Claims 1-3, 5-13 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of Kumar et al. (U.S. PGPub 2018/0206083) teaches a computer-implemented method comprising: 
receiving a message at an intelligent virtual assistant (IVA) for broadcast on output devices of the IVA (While the user 130 is in the bedroom 106, the automobile 22 may send an alert to the central controller 60 to indicate that one of the tires on the automobile 22 is losing air. A device may receive a notification message for a user; See [0037] and [0057]); 
determining a recipient of the message from a group of possible recipients in proximity to the IVA (The user 130 may continue to the bedroom 106 to position 131e to talk with the younger children 136a-b, wherein the user 130 is one among the group comprising user 130 and younger children 136a-b; See [0037]), the determining comprising analyzing content of the message (The user 130 may establish notification preferences such that all notifications from the automobile 22 are to be forwarded to any capable device. The central controller 60 determines a notification recipient associated with the alerting device. The notification recipient may be a single user or a user group and may be identified by information within the notification (e.g., email address(es), user name(s), telephone number(s)); See [0037], [0057] and [0072]); 
identifying a current location of the recipient (the central controller 60 determines that the user 130 is currently in the bedroom 106 and that the gaming console 118 is capable of displaying the notification; See [0037]); 
selecting a device and a delivery method based at least in part on the current location of the recipient and a location of the device, the device one of the output devices of the IVA or another output device (The central controller 60 determines that the user 130 is currently in the bedroom 106 and that the gaming console 118 is capable of displaying the notification. The alert style preference includes data pertaining to how an alert may be presented. In an example, the alert style preference may indicate visual aspects (e.g., balloon features), audio aspects (e.g., tones, volume, text to speech), or other aspects to enable each user to configure how notifications are presented on a specific device. The device determines one or more notification devices based on the location of the user. A location attribute of the user may be used to select one or more devices based on the current device locations. The device then generates an alert message based on one or more notification preferences associated with the user and one or more notification devices. The display area preference value is within the alert message; See [0037], [0050] and [0059]-[0060]); and 
instructing the device to output the message to the recipient using the delivery method (Accordingly, the central controller 60 determines that the user 130 is currently in the bedroom 106 and that the gaming console 118 is capable of displaying the notification. The low tire pressure alarm notification may be displayed on the monitor 120 and the user may provide an acknowledgement (e.g., verbal, gesture, or via an input device) upon receipt of the notification. The device sends an alert message to at least one of the one or more notification devices based on the notification preferences; See [0037] and [0061]).  
Claims 1-3 and 5-10 appear to be novel and inventive because prior art fails to show or teach selecting a device and a delivery method based at least in part on the current location and an environment of the recipient and on a location of the device, the device one of the output devices of the IVA or another output device, and the environment comprising one or both of a noise level and a temperature, in combination with the other limitations of the independent claim.
Claims 11-13, 15-19 and 20 appear to be novel and inventive for reasons similar to claim 1 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this action should be mailed to:
Commissioner for Patents,
P.O. Box 1450
Alexandria, VA 22313-1450

Hand delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L SHIVERS whose telephone number is (571)270-3523. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHLEY SHIVERS/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        5/16/2022